IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARIANNE F. GASIOR, AN INDIVIDUAL,       : No. 248 WAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
KENNAMETAL, INC., A PENNSYLVANIA         :
CORPORATION, QUENTIN C.                  :
MCKENNA, ROBERT L. MCGEEHAN,             :
RICHARD J. ORWIG, DAVID T. COFER,        :
THE LATROBE BULLETIN, THE                :
GREENSBURG TRIBUNE REVIEW AND            :
MICHAEL MAHADY,                          :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.